* PROVIDESeTD 19-cv-00224-RH-MAF Document1 Filed 05/16/19 Page 1 of 10
JACKSON C.1. ON

MAY 13 2019

FOR MAILING ( — SY

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
“To\Walnassee DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Vnee’ mon] A, Aven!

Inmate # Ter K4
(Enter full name of Plaintiff)

vs. og CASE NOS L:1Gev 224 Ce Lae

(To be assigned by Clerk)

Sai. Power), Ofe. Wiliams,
Ofc, Smith, df. wash’ rowan
LA. A\exanter , Sa Loc Kelle

Nucse Kheus

 

(Enter name and title of each Defendant.
If additional space is required, use the

blank area below and directiy to the righni.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

FILED USDC FLND T
HAY LB TLS eee: o1

 

 
Case 4:19-cv-00224-RH-MAF Document 1 Filed 05/16/19 Page 2 of 10

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:

oer’ mon Avves!

 

 

Inmate Number VOTLS3
Prison or Jail: KBeksen bhoeverkicnal
Mailing address: 55 L% lo Skeeck

 

Malone © 3244S

 

Hl. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name:

Official position:
Employed at:
Mailing address:

(2) Defendant's name:

Official position:
Employed at:

Mailing address:

(3) Defendant's name:

Official position: -
Employed at:
Mailing address:

Yok. Rowell
ecacant

Hodisen tx

332 S.3 MCV uiay

Madisen CL 32340"

Ole. :Wi\havs

Ooi icer

Hodisan RT

SYZ S.W HCE use
MAdiw C1 3230

Dfe. Suh

OC Micer

Madison OX.

2FZ2 SW, Mee way
Madiss, {1 32340

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 
Case 4:19-cv-00224-RH-MAF Document 1 Filed 05/16/19 Page 3 of 10

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
. Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
- Name
Job or Title (if known)
Shield Number
Employer
Address

_Nucse Hous
Nurse

 

Mad\s.. Cx
S¥t SW Mee W ay
Mardisss e) 32349

City State Zip Code
[| Individual capacity | Official capacity

Sak Lockethe

Sergeant

 

MA AALS o n cH
BEZUCE ww QYy
Madiss » ral 22340

City State Zip Code
[| Individual capacity Official capacity
Case 4:19-cv-00224-RH-MAF Document1 Filed 05/16/19 Page 4 of 10

ill. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

Yes( ) No(y )

1. Parties to previous action:
(a) Plaintiff(s):
(b) Defendant(s):
Name of judge: Case #:

 

 

County and judicial circuit:

 

Approximate filing date:

 

If not still pending, date of dismissal:
Reason for dismissal:

 

NO a F WON

Facts and claims of case:

 

 

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes(_ ) No)

1. Parties to previous action:
a. Plaintiff(s):

b. Defendant(s):
District and judicial division:

 

 

 

Name of judge: Case #:

Approximate filing date:

 

If not still pending, date of dismissal:

A ak oN

Reason for dismissal:

 
Case 4:19-cv-00224-RH-MAF Document1 Filed 05/16/19 Page 5 of 10

7. Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( ) No(/)

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:
a. Plaintiff(s):
b. Defendant(s):

District and judicial division:

 

 

 

Name of judge: Case #:
Approximate filing date:

 

If not still pending, date of dismissal:

Reason for dismissal:

 

N Qa ® N

Facts and claims of case:

 

 

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ) No(/)

1. Parties to previous action:
a. Plaintiff(s):

b. Defendant(s):
District and judicial division:

 

 

 

Name of judge: Case Docket #
Approximate filing date: Dismissal date:

ak wn

Reason for dismissal:

 
Case 4:19-cv-00224-RH-MAF Document 1 Filed 05/16/19 Page 6 of 10

6. Facts and claims of case:

 

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

Oo Tan 14, 2019 Tues poh  scasched outsrdle af
¥-Doem an miu wrou +s uoackk Darina Mae oak dousn
Sot. Vowel discovered a Ceil Ohene \oakhebss YO muy heck

_S ) J nod
pechel. Nol. 8 Xowe\\ Wrasse Since “nod oakbecs ny
o Phone , Ss he OFC. whe Wiiiaus OFC. Spin and DEC. los oshiogisc
escovked oe Vals X- Aare , thea oaks ne Batlhesem, where
avd when ™ vwmc oli +6 shes Ako ke x= AA del. wed
Mae S\rauner wiall wade Sak. Powel\ CQue gne orders, OFC W.
iWin Ofc. Spall aad was ene woolen Me and LT Alerander
La iOS shesgiea adsd\ser amote wa the Siiamer as weirs
Afhee = Sicspesk Aousn ka only mu utdee wear Sal. Paurer\
Saw Meet did nok have a glhone e Wen ueiied a me
Sousng urhere “is Wao rablerEs kon blhene . sad, ae Avald
wou Ahel a don't Shave pio ghond. Nak. ‘Yousel\ Veen. Came
acgusd Fre uxih ulnece —F we chan’ WOR As oy WRC MIELE
Gnd acalsled me uetlna uysherce AS MA. We Neon Oulled oe
Seer Mne ste oS we en where = uos stort oe to dhe
Side udshere Sno uaoke Wy Mme SANs Nok. ‘Powell When Kicked
Mu wet bare Seek and slammed Me an “\he Dalhros
Tiber 2 AY w AM olich Vime ofc. whe willaus acabled mu rick’ acy
ont assisted Sak. XKowel\ ost Ward cuttin ee Sah. Rawle \\
bec en Sears mu Gow area ard once he Knew tht sealing

 

 
Case 4:19-cv-00224-RH-MAF Document 1 Filed 05/16/19 Page 7 of 10

didel have c ohene he beaan to, Pure lh -he back cf
ma head Aci NG Pos he ab y orks tie “Salheasvs vase Pleac
Lostarie asing WIE ughere iS ak

Over and aver oGAn va
every punch uot.

Twas LAY Lace Cyesk Gna pes of
my ' blect, Ofc. vwlash bington Maen out ‘his loot on

mu
heed Sayer y Sina x Aasiior

ask ack Any ef thal eleoed
en his new lnosts, ak Wel Mwe Ofc, wlithans Irena
to Ast iy arte tle said sone. og Kiko “xce wohae
uss ede cs: ae T said Sie we MAW do
bleak As bree au WNrioider | pu 4
wrtil mu Qhozller pores. Sarg one
oe lbeeke we

Nothing ye
‘ne beot Auoib\ne
said Honk we Anak
Lt. AM exondbe and ofc, Suth shoud (heck

walking and after eu Slhovlder broke. Lm Alexander soid
he’s hed coca ack Was acs ovk of bere. OFC. Smith
Shen salted = @ Gore Fook in the Avexen cok in only
Cos) udderweac handcolCedr ‘She hind a beri As Medical

Lo a Dre-caenlinement

 

ereluclionse Durun She Ove -conbincmanrt
evaluation the nurse bandoced Mu

cue cand ached Mu cue cane
. t t
Shoolder 1 as en rhe

ose ot Corce, ocd Sheek o Whe Cagle.

CAMe iq ko vides cece rd O45 Conk —_ Alas ean XD uses

NO an esclored shoe \chese ko Nake
UPan Cx Tal

me oS fankiacrenbe
So ConBaement TK wios Oloced

ok Wack Rime “E. dechored Mu, Qrosh medical emergentss
Ses denied canu of Aho Medical eMeraercies

Sol. Luchetle , Whe said Se me On \e-2015 @
Mask Mave Safle

LA a ceil and

Keo
Lil Bom
www “ak “Sm CWA cet of ou ce VS
VO = sak SS Ye in the rest room or ese Your shew idee
heal Wow iW eal me Aonth care =H nok the one herkingg f
Oa 2-1-2014 Mwy Sila Call Wa answered low Nurse Kade. She
Osted we wha \nagren. x cxgisine’ Mok stage beak me ve fai

nic Tease, Sine we torr cna 4 pee How luck Weim Should Playa

 

 
Case 4: ‘erence ibiahi— Recent lac ASN BU GPa 10

laskel yal rn corecok « T Saad, “wie oiler 1 bid nok.

Me Suckhcat\ ercdod usilh mes. Nurse Wweus osking, me

Om NID Spo cAs. pass and ‘hol Vs att the ine \p she ofCored
oye Lor aM amieries. With Awe aio Spooks GOSS ia Pty “sp

ec Kok Matos escected Lock. -ke con€imemenk ‘in ‘nenkcofts

God ShacK\e's in the ator sh ean in (ria Like -

eon Aanunr 4H 2014 ~ AOnuss vy \S, 2014 RM wxeceived fs
Hodice\ hele and was celosed old segeesss fer modest \nalg.

On january \8 Oi Nurse Keus Saw Nhe Suclleness and discaletioa
of wy Shovider ond Ail natkiva ko hele me. Since Savery

WH 2c1G =m showed my shovld a svery Officrel Alhak MA
There roond in confinement . CX plain, Ao Shen ow yuk
eau Ahkak =o uses “An ond Shousi ng em how Swotle, my
Shseller woes Every one wgnsred Ye and Allow me bo _ Greg Sk wr
foe four mighhs: Vn Ae Usorsk gary my ie. Thank go>
for the one nurse who sas making her coonks and sau
Me iA grr. She Assk one lesk ok vy Shsslher ancl gob Me
CMe pee ky Yor AY 5 « SS \nave ceceaved po Acenlyient as of tiday:

May 13,2914 and My Shovid  s\i\\ hhurks evsrydo . -

 
Case 4:19-cv-00224-RH-MAF Document 1 Filed 05/16/19 Page 9 of 10

Vi STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

Sah. Rosell Vile 1G ~ a coh hae Kan
siting ee Grom around the SEt Brick erat! Yok Divided easy Culling ry
then bealine we. Ofe Wars alse vislated me, Ciglnth QYodwenl cht
by asses Sel, Pousel\ and lorealtune, mn Shovi dev while th cvl€s. LL,
Abverder, 0 Eo swith in telaked mu Crahkh endvreht
cchk Nou nea present and dang wie As skip dhe Abuses Nurse

Kens and Sal. Luckebho Viclaled Cy (th Anenimerk cighk ‘ou Nee ig
del be coke TU WSerenes toy Scena and Oc Know leds ing my sayury \py \ cafsing
Me nel. y

Vil. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

WT etd Vike At SAvg pewo, Necvens cahen of Cicer gil. worl Ve Xs
skop deeaming aloool lacing eakin, TWhrsising albek len lasatlog_ anl Airaid {hat
every of Cicer ns capil, of Mnyrling Mo. To wsoutl Wee tu you rd hagpiness
back aed my folky GeO. woolh Wee Yt normal use of fou gina slhor
Do SZ an able bo conv my Avade and gos: sda Gor ny ‘Sani, ug: ra alee

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

5/13/2014 ee

i (Date) — <——(Signature of Plaintiff)

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
delivered to prison officials for mailing or 0 deposited in the prison’s internal mail system on:
the \A*" day of reg 20.1%.

 

Ss

(Sighaturé of Plajrtiff)

 

Revised 03/07

 

 
05/16/19 Pa

     
 

 ShecGase 4¢19-cv-00a2gaRH-MAF Document 1 Filed
/ Jackson Rereechienel Task\ukier

| BBB OM Shreek

Malone C1 3245

ge 10 of 10

eed
3

cry

   

EEuE re]

Lata lodstin tad las tdaiid

base Uact tal ole} RESPONDERS

Hasler
05/13/2919
Deis 000.202
ZIP 32445
011D11654294

   

Us Vedera\ Rouc noose
WAN. Adaw Skeeek

| Tallahassee, £\ 3230\

 
